10. An EU Strategy for Youth - Investing and Empowering (
Before the vote:
(EL) Madam President, ladies and gentlemen, these are critical times for the whole of Europe. A future for Europe - which is what I want to talk about - means, above all, future generations. Optimism about the future of Europe means young people with opportunities, skills and qualifications.
This report, and every other initiative on this issue, will have no value in the future unless all of us, especially those of us who are directly elected by the citizens of Europe, highlight in every policy, in every pillar of our action, the priority and emphasis which we need to give to young people. In these difficult times, both in Greece and in other countries, we believe that we can achieve this. We can achieve it with real effort together with young people who, if they have the wherewithal, if they have the opportunity, will take the future in their hands and lead us to a better tomorrow.
My thanks to the shadow rapporteurs from all the groups for their cooperation and the unanimity which we achieved.
(Applause)